Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The response received on 1/26/2021 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 26 January 2021 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has not provided further arguments to those submitted in the after final amendment.  The arguments were addressed in the advisory action, and repeated below:
“… the applicant argues that the rejection for claim 17 over Carrott was improper. The applicant provides a summary of the invention (pages 13-15) and argues three points. IN all three points, the examiner believes the applicant is interpreting the claim language to be narrower than what is actually claimed. The examiner must take the broadest reasonable interpretation. On page 15, the applicant argues Carrott does not teach acquired discriminatory discrete location image data. The examiner disagrees. The coarse resolution image is interpreted as acquired discriminatory discrete location image data, and can be interpreted as such because the image data is acquired (fig. 2a, item 54), discriminatory, since the image discriminates between different areas by being an image, discrete location image data since it is taken at a specific location in the body (col. 3, lines 44-46). If the applicant wishes for the “acquired discriminatory discrete location image data” to have a specific meaning that is different than the prior art, the applicant must provide language in the claim to specify such a meaning. As for the argument that Carrott does not disclose determining a path of movement and “simply discloses the ultrasound probe may be swept to acquire an image,” the disclosure of sweeping the probe to acquire the image is the determined path of movement. Lastly, the argument that Carrott does not disclose acquiring comparative image data regarding an identified region having a change, the examiner disagrees. Carrot identifies a region and obtains the comparative image data, as explained in the previous rejection and as shown in fig. 2a/ 2b, item 60. Carrott et al further disclose this identified region has a change (col. 9, lines 65- col. 10, line 5). If the applicant wishes to claim that the region is found based on a calculation of an identified region of change 

The applicant provides new claims 21-37, and has amended new limitations into claim 19.  Consideration to the new limitations are also provided below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10617477. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application are broader versions than the claim of the patent. Regarding claim 17 of the instant application, the constructing corresponds to the constructing, the comparing corresponds to the comparing, the determining corresponds to the determining, the acquiring corresponds to the acquiring, and the generating corresponds to the constructing.
It is noted that claims 21-37 are considered eligible subject matter.  Claims 21 and 30, even if considered an abstract idea, provide a practical application: medical imaging. 
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable by U.S. Patent No. 6909792 (Carrott et al).
Regarding claim 17, Carrott et al discloses A method of acquiring image data of a subject with an imaging system, comprising: constructing an initial three-dimensional model of at least a portion of a region of interest based on an acquired selected image data set of the region of interest by acquiring the historical image data and constructing a 3D model from the data set that is used to make the 3D historical image data (col, 3, lines 15-21Fig. 2a, item 50); comparing an acquired discriminatory discrete location image data, a coarse image, to the constructed initial three-dimensional model of the portion of the region of interest (fig. 2a, item 56, 58); determining at least one path of movement of the imaging system to acquire a comparative image data regarding an identified region having a change between the acquired discriminatory discrete location image data and the constructed initial three-dimensional model, the path of 
Regarding claim 18, Carrott et al discloses displaying the constructed comparative model of the region of interest to illustrate changes to the region of interest (fig. 2b, item 68).

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 20, 30-32,34 and 36  are rejected under 35 U.S.C. 103(a) as being unpatentable over Carrott et al in view of U.S. Patent Application Publication NO. 20070003117 (Wheeler et al) and U.S. Patent Application Publication NO. 20100172541 (Homan et al).
Regarding claim 19, Carrott et al discloses all of the claimed elements above, and is incorporated herein by reference. Carrott et al discloses obtaining the comparative image data using x-ray and ultrasound images (fig. 2b, item 60).

Wheeler et al discloses using CT when comparing medical images (page 2, paragraph 19).
Carrott et al and Wheeler are combinable because they are from the same field of endeavor, i.e. medical imaging. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use CT data.
The suggestion/motivation for doing so would have been to provide a more user friendly, flexible robust system by considering different imaging modalities.
	Carrott et al (as modified by Wheeler et al) does not disclose the positioning a gantry relative to the region of interest and moving a detector positions within the gantry to acquire the image data; wherein determining at least one path of movement of the imaging system includes tracking a position of an instrument during a procedure relative to the region of interest for CT imaging.
Homan et al discloses CT images involves positioning a gantry (fig. 1, item 101) relative to the region of interest (fig. 1, item 110a); and moving a detector positioned within the gantry to acquire image data (fig. 1, item 115) wherein determining at least one path of movement of the imaging system includes tracking a position of an instrument during a procedure relative to the region of interest (page 3, paragraph 31).

The suggestion/ motivation for doing so would have been to provide a user-friendly system that uses a traditional CT scanner in a known manner.
Therefore, it would have been obvious to combine the method of Carrott et al with the CT imaging and comparing of Wheeler et al and the detector/ gantry of Homan et al to obtain the invention as specified in claim 19.
Regarding claim 20, Homan et al discloses moving the imaging system along the at least one path includes moving the at least one gantry or the detector along the at least one path (fig. 1, page 3, paragraph 31).
Regarding claim 30, Carrott et al discloses a method of acquiring image data of a subject with an imaging system, comprising: constructing an initial three-dimensional model of at least a portion of a region of interest based on an acquired selected image data set of the region of interest by acquiring the historical image data and constructing a 3D model from the data set that is used to make the 3D historical image data (col, 3, lines 15-21, Fig. 2a, item 50); determining at least one discrete location to acquire an acquired discriminatory discrete location image data, the location of imaging the coarse image data of fig. 2a, item 54, comparing an acquired discriminatory discrete location image data, a coarse image, to the constructed initial three-dimensional model of the portion of the region of interest (fig. 2a, item 56, 58); determining at least one location for positioning the detector of the imaging system to acquire a comparative image data regarding an identified region having a change between the acquired discriminatory discrete location image data and the constructed initial three-dimensional 
Regarding claim 31, Homan et al discloses determining at least one path of movement for imaging comprises determining a plurality of paths of movement (page 5, paragraph 52, fig. 1, page 3, paragraph 31).  
Regarding claim 32, Homan et al discloses determining at least one path of movement comprises evaluating the navigated position of the instrument during the procedure (page 3, paragraph 31).  
Regarding claim 34, Wheeler discloses determining a threshold change for the change (page 4, paragraph 27) between acquired discriminatory discrete location image data and the constructed initial three-dimensional model (fig. 3, fig. 5).  
Regarding claim 36, Homan et al discloses determining at least one path of movement comprises includes an optimal path of movement of the detector relative to the region of interest (page 2, paragraph 17).  

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carrott in view of Wheeler and Homan et al, as applied to claim 32 above, and further in view of U.S. Patent Application Publication No. 20060184016 (Glossop et al)
Regarding claim 37, Carrott et al (in view of Wheeler and Homan et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Carrott et al (in view of Wheeler and Homan et al)  does not disclose expressly acquiring tracking positions of the instrument during a navigation of a procedure; determining possible areas of threshold change based on the acquired tracking positions.
Glossop et al discloses acquiring tracking positions of the instrument during a navigation of a procedure; determining possible areas of threshold change based on the acquired tracking positions (page 10, paragraph 103).
Carrott et al (in view of Wheeler and Homan et al) & Glossop et al are combinable because they are from the same field of endeavor, i.e. medical procedures.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to track the tool and determining threshold changes.
The suggestion/motivation for doing so would have been to provide a more robust, accurate system by providing means of confirming if the tool is within a desired range.
Therefore, it would have been obvious to combine the method of Carrott et al (in view of Wheeler and Homan et al) with the tracking of Glossop et al to obtain the invention as specified in claim 37
 
Allowable Subject Matter
Claims 21-29 are allowed.  Claims 33 and 35 contain allowable subject matter and would be allowable if rewritten to incorporate their corresponding independent claim and any intervening claims.
Claim 21 contains allowable subject matter regarding determining at least one location to acquire discriminatory discrete location image data based on a tracked position of an instrument moved relative to the region of interest, identifying specific regions having a threshold change between the acquired discriminatory discrete location image data and the constructed initial three dimensional model, constructed as claimed, then determining at least one location of the detector or gantry to acquire comparative image data regarding the specific regions having the threshold change, accessing the comparative image data as claimed, constructing a comparative model of the region of interest based on the 3D model and the acquired comparative image data, and displaying the constructed comparative model.
Claim 33 contains allowable subject matter regarding executing instructions with a processor system to determine a plurality of locations for movement of at least one of the detector or the gantry to acquire a plurality of comparative image data regarding a specific region having a threshold change; wherein constructing the comparative model includes executing instructions with the processor system to determine differences between the initial three-dimensional model and the comparative image data acquired.  
Claim 35 contains allowable subject matter regarding the claimed threshold change is about 0.1% to about 10% change between the discriminatory discrete location image data and the constructed initial three-dimensional model of the portion of the region of interest.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/10/2021